LECHE, J.
The defendant was indicted for having failed to provide for the support of his wife and minor children in destitute and necessitous circumstances. He was tried and convicted,, and he appeals from a judgment sentencing him “to serve the period of one year in the parish jail. * * * ”
*613The record contains no bill of exception, no assignment of errors has been filed, and the case is submitted to this court without brief or argument.
The proceedings appear to be regular, and we find no error on the face of the record.
The judgment appealed from is therefore affirmed. .